DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 22, 2021 has been entered. Claims 1-10 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uber et al. (US 2011/0209764) in view of Junker (US 2006/0224140) in further view of Rebours (US 2008/0269678).
Regarding claim 1, Uber teaches a method for performing a continuous infusion process (Figure 10B) using at least two infusion devices (pump unit 1190 and pump unit 1410), the method comprising: delivering a first fluid from a first medication container (drug source first delivery line (fluid path element 1151) at a first flow rate using a first infusion device in a first phase (Phase 1; “In Phase 1 (as identified in FIG. 10B), there is slow infusion via fluid path elements 1151, 1152 of adenosine from drug source 1402 by pump unit 1190” [0093]), and delivering a second fluid from a second medication container (saline source 1401) through a second delivery line (fluid path element 1150) at a second flow rate using a second infusion device in a second phase following the first phase (Phase 3; Figure 10B; “Phase 3 begins. The flow rate of saline from saline source 1401 is now that of the drug injection and the volume is sufficient to fill the patient's veins.” [0093]), wherein a relay device (connection between fluid path elements 1150, 1151, and 1152; Figure 10A) connected to said first delivery line and said second delivery line is configured to receive the first fluid via the first delivery line in the first phase and the second fluid via the second delivery line in the second phase (Figure 10A; [0093]), wherein the relay device is further configured to discharge the received first or second fluid to an outlet delivery line (patient fluid path element 1152) connected to the relay device for administration to a patient (“In Phase 1 (as identified in FIG. 10B), there is slow infusion via fluid path elements 1151, 1152 of adenosine from drug source 1402 by pump unit 1190 which stresses the patient's heart…The flow rate of saline from saline source 1401 is now that of the drug injection and the volume is sufficient to fill the patient's veins.” [0093]), the outlet delivery line having a predefined delivery volume (Figure 10A), wherein subsequent to the delivery of the first fluid using the first infusion device in the first phase, the second infusion device is operated for a predetermined delivery time in an intermediate phase (Phase 2; Figure 10B) immediately following the first phase is operated for a predetermined delivery time to deliver the second fluid at the first flow rate (“In Phase 2, the flow of adenosine from drug source 1402 is stopped and the flow of saline from saline source 1401 is started. The saline from saline source 1401 initially is at the same rate as the adenosine infusion and pushes the adenosine out of patient fluid path element 1152.” [0093]), the intermediate phase including only operation for the predetermined delivery time to deliver the 
Uber fails to explicitly teach the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account, wherein the first infusion device and the second infusion device communicate with each other to transfer information concerning the first flow rate, and the second infusion device determining the predefined delivery time according to the first flow rate and the predefined delivery volume. Junker teaches a system and method for performing a continuous infusion process (Figure 7), the system comprising an outlet delivery line (catheter 32) having a predefined delivery volume (“a delivery path of a known volume for delivering the therapeutic substance to the patient” [0012]), wherein the system is configured such that, subsequent to the delivery of a first fluid, the infusion device operates in an intermediate phase for a predetermined delivery time (bridge duration 128) to deliver a second fluid at the first flow rate, the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account (Figure 6, [0049-0051]), and the infusion device determining the predefined delivery time according to the first flow rate and the predefined delivery volume of the outlet delivery line (“therapeutic substance delivery system 68 first calculates a bridge duration 128. The bridge duration 128 is equal to the known volume of the delivery path divided by the flow rate over which the therapeutic substance 36 is to be delivered during bridge duration 128” [0049]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the intermediate phase of the method of Uber to include that the second infusion devices 
Modified Uber fails to explicitly teach the first infusion device and the second infusion device communicate with each other to transfer information concerning the first flow rate. Rebours teaches a method for performing a continuous infusion process (Figures 2 and 6; [0005]) using at least two infusion devices (medication pumps 44, 46), the method comprising: delivering a first fluid from a first medication container (medication container 24) through a first delivery line (extension tube set 96) at a first flow rate using a first infusion device (medication pump 44) in a first phase ([0035]; Figure 6), and delivering a second fluid from a second medication container (medication container 26) through a second delivery line (extension tube set 98) at a second flow rate using a second infusion device (medication pump 46) in a second phase following the first phase ([0041]; Figure 6), wherein the first infusion device (medication pump 44) and the second infusing device (medication pump 46 communicate with each other to transfer information (“The medication pumps have separate drivers 48, 50 and controllers 52, 54…the interconnection of the processors 56 and 57 of the controllers of the two relayed pumps….the processor of each controller retrieves the appropriate instructions from its respective memory 52 and 54 and then interacts with the other "relayed" pump to establish a pump relay system where the relayed pumps sequentially and automatically expel the contents of their respective syringes into the fluid line 33.” [0026]). Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Uber to include that the first and second infusion devices have separate controllers such that the first and second infusion devices communicate with each other to transfer information concerning the first flow rate based on the teachings of Rebours to provide versatility and flexibility by allowing the 

Regarding claim 2, modified Uber teaches the method according to claim 1, wherein the predetermined delivery time is determined by a time required to discharge a residual volume of the first fluid from the outlet delivery line (“When the heart rate is almost sufficient, Phase 2 is started. In Phase 2…The saline from saline source 1401 initially is at the same rate as the adenosine infusion and pushes the adenosine out of patient fluid path element 1152. When the volume of saline is sufficient to clear most of the adenosine from patient fluid path element 1152, Phase 3 begins” [0093]).

Regarding claim 3, modified Uber teaches the method according to claim 1, wherein subsequent to the intermediate phase (Phase 2), the second infusion device is operated to deliver the second fluid at the second flow rate (Phase 3; Figure 10B; “Phase 3 begins. The flow rate of saline from saline source 1401 is now that of the drug injection and the volume is sufficient to fill the patient's veins.” [0093]).

Regarding claims 4 and 5, modified Uber teaches the method according to claim 1. Modified Uber fails to explicitly teach the first fluid and the second fluid comprise an equal medication at a different concentration, and wherein in the first phase and in the second phase, a dose rate of the medication is equal. Junker teaches a method for performing a continuous infusion process (Figure 7), wherein the first fluid (first therapeutic substance 36) and the second fluid (second therapeutic substance 36) comprise an equal medication at a different concentration (“Septum 40 allows reservoir 44 in therapeutic substance delivery device 30 to be filled or refilled with…a different concentration of the same therapeutic substance.” [0030]), and wherein in the first phase and in the second phase a dose rate of the medication is equal 

Regarding claims 6 and 7, Uber teaches a system for performing a continuous infusion process (Figures 10a-10B) using at least two infusion devices (pump unit 1190 and pump unit 1410), the system comprising: a first infusion device (pump unit 1190) configured to deliver a first fluid (adenosine) from a first medication container (drug source 1402) through a first delivery line (fluid path element 1151) at a first flow rate in a first phase (Phase 1; “In Phase 1 (as identified in FIG. 10B), there is slow infusion via fluid path elements 1151, 1152 of adenosine from drug source 1402 by pump unit 1190” [0093]), a second infusion device (pump unit 1410) configured to deliver a second fluid (saline) from a second medication container (saline source 1401) through a second delivery line (fluid path element 1150) at a second flow rate in a second phase following the first phase (Phase 3; Figure 10B; “Phase 3 begins. The flow rate of saline from saline source 1401 is now that of the drug injection and the volume is sufficient to fill the patient's veins.” [0093]), and a relay device (connection between fluid path elements 1150, 1151, and 1152; Figure 10A) connected to said first delivery line and said second delivery line and configured to receive the first fluid via the first delivery line in the first phase and the second fluid via the second delivery line in the second phase (Figure 10A; [0093]), wherein the relay device is further configured to discharge the received first or second an outlet delivery line (patient fluid path element 1152) connected to the relay device for administration to a patient (“In Phase 1 (as identified in FIG. 10B), there is slow infusion via fluid path elements 1151, 1152 of adenosine from drug source 1402 by pump unit 1190 which stresses the patient's heart…The flow rate of saline from saline source 1401 is now that of the drug injection and the volume is sufficient to fill the patient's veins.” [0093]), the outlet delivery line having a predefined delivery volume (Figure 10A), wherein the system is configured such that, subsequent to the delivery of the first fluid using the first infusion device in the first phase, the second infusion device is operated for a predetermined delivery time in an intermediate phase (Phase 2; Figure 10B) immediately following the first phase is operated for a predetermined delivery time to deliver the second fluid at the first flow rate (“In Phase 2, the flow of adenosine from drug source 1402 is stopped and the flow of saline from saline source 1401 is started. The saline from saline source 1401 initially is at the same rate as the adenosine infusion and pushes the adenosine out of patient fluid path element 1152.” [0093]), the intermediate phase including only operation for the predetermined delivery time to deliver the second fluid at the first flow rate (Figure 10B), and wherein the first infusion device and the second infusion device are configured to communicate with each other concerning the first flow rate (via control unit 1442; Figure 10A; “a programmable control unit 1442 controls operation of adenosine pump unit 1190, saline and fluid injection pump unit 1410” [0092]; “The saline from saline source 1401 initially is at the same rate as the adenosine infusion and pushes the adenosine out of patient fluid path element 1152” [0093]).
Uber fails to explicitly teach the predetermined delivery time being determined taking the predefined delivery volume of the outlet delivery line into account, and wherein the first infusion device and the second infusion device are configured to communicate with each other to transfer information concerning the first flow rate, the second infusion device being configured to determine the predefined delivery time according to the first flow rate and the predefined delivery volume; and wherein the first infusion device and the second infusion device each 
Modified Uber fails to explicitly teach wherein the first infusion device and the second infusion device are configured to communicate with each other to transfer information concerning the first flow rate; and wherein the first infusion device and the second infusion device each comprise a processor, wherein the first infusion device and the second infusion processor (processors 56, 57; Figure 2), wherein the first infusion device and the second infusion device are in communication connection with each other for controlling the operation of the second infusion device in dependence of the operation of the first infusion device ([0026]). Before the effective filing date of the claimed invention, it would have been obvious to modify the method of Uber to include that the first and second infusion devices each comprise a processor such that the first and second infusion devices having a communication connection with each other to transfer information concerning the first flow rate and for controlling the operation of the second infusion device in dependence of the operation of the first infusion device based on the teachings of Rebours to provide versatility and flexibility by 

Regarding claim 8, modified Uber teaches the system according to claim 6, wherein the first infusion device and the second infusion device are configured to communicate with each other to transfer information concerning: the second flow rate, a filling level of the first medication container, a filling level of the second medication container, a start or a stop of an infusion operation, a type of fluid delivered during the first phase, and/or a type of fluid delivered during the second phase (via programmable control unit 1442; “a programmable control unit 1442 controls operation of adenosine pump unit 1190, saline and fluid injection pump unit 1410, and control valve 1420.” [0092]; “When the volume of saline is sufficient to clear most of the adenosine from patient fluid path element 1152, Phase 3 begins. The flow rate of saline from saline source 1401 is now that of the drug injection and the volume is sufficient to fill the patient's veins. Also in Phase 3, infusion of adenosine from drug source 1402 resumes at the previous slow rate.” [0093]).

Regarding claim 9, modified Uber teaches the system according to claim 6, wherein the first infusion device (pump unit 1190) and/or the second infusion device (pump unit 1410) are configured as a syringe pump (“For the purposes of this disclosure, "pumps", "pump units", and "pressurizing device(s)" may be any type of pumping device known in the medical arts as, for example, a syringe pump as shown in FIG. 5B” [0069]).

Regarding claim 10, modified Uber teaches the system according to claim 6, wherein the first medication container and/or the second medication container are configured as a cylindrical tube of a syringe (“For the purposes of this disclosure, "pumps", "pump units", and .

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783